DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The inventions are independent or distinct, each from the other because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claim(s) 1-15, drawn to an apparatus, classified in C12M23/28.
Group II. Claim(s) 16-20, drawn to a method, classified in B01F35/51.

Inventions of Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as process of lysing cells.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 	
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Applicant’s representative, Dana Tangren, on September 22, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 14 is objected to because of the following informalities: 	In claim 14, “wherein said bioreactor vessel comprises a hollow toroidal bioreactor vessel” should read “wherein said bioreactor vessel is a hollow toroidal bioreactor vessel”. 	Appropriate correction is required. 				 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 1 recites the limitation “wherein the orbiting direction of the traveling wave of the fluid is parallel to a direction of periodic oscillation of the sinusoidal shape pattern of the textured surface,” however, said limitations constitutes new matter. 
 	Applicant’s disclosure as originally is silent as to the direction of the traveling wave in relation to the periodic oscillation as claimed. 
 	Claim 5 recites the limitation “plurality of tubes coupled to at least a portion of the inner surface of the toroidal bioreactor vessel,” however, said limitation constitutes new matter.  	Applicant’s disclosure as originally filed discloses that the sparge gas can brought into the bioreactor vessel through a multitude of orifices in the floor and/or walls of the vessel (page 7, para. 29). The orifices can be in the textured surface or separate from them. However, the specification is silent with respect to a tubing that is coupled the inner surface of the bioreactor vessel. The only tubing discussed in relation to the orifices, is the tubing that provides gas to the orifices (page 8, para 31).  	Claims 2-10 are included in this rejection by virtue of their dependency upon a rejected base claim. 	Claim 6 recites the limitation “wherein the plurality of tubes is coupled to a bottom or a top of the toroidal bioreactor vessel.” Again, said limitation constitutes new matter for the same reason as claim 5. Moreover, nothing in the specification that states/suggests the tubes and/or orifices (as separate element) are coupled to a side-well and/or top of the bioreactor vessel. 	Claim 7 recites the limitation “wherein the plurality of tubes is coupled to a side-wall of the hollow toroidal bioreactor vessel.” Again, said limitation constitutes new matter for the same reason as claim 5. Moreover, nothing in the specification that states/suggests the tubes and/or orifices (as separate element) are coupled to a side-well and/or top of the bioreactor vessel. 	Claim 8 recites the limitation “wherein at least some of the plurality of tubes extend through the plurality of upstanding protuberances of the textured surface.” Again, said limitation constitutes new matter. 	Applicant’s disclosure as originally filed discloses that the sparge gas can brought into the bioreactor vessel through a multitude of orifices in the floor and/or walls of the vessel (page 7, para. 29). The orifices can be in the textured surface or separate from them. However, the specification is silent with respect to a tubing that is coupled the inner surface of the bioreactor vessel. The only tubing discussed in relation to the orifices, is the tubing that provides gas to the orifices (page 8, para 31). Nothing in the Applicant’s disclosure that suggest tubes extend through the orifices. In fact, the orifices include a filter (page 8, para 31) and it is not clear how the tubes are positioned within the orifices in the presence of filter.
 	Claim 11 recites the limitation “a plurality of tubes coupled to the inner surface and extending through the plurality of upstanding protuberances of the textured surface,” however, said limitation constitutes new matter. 	Applicant’s disclosure as originally filed discloses that the sparge gas can brought into the bioreactor vessel through a multitude of orifices in the floor and/or walls of the vessel (page 7, para. 29). The orifices can be in the textured surface or separate from them. However, the specification is silent with respect to a tubing that is coupled the inner surface of the bioreactor vessel. The only tubing discussed in relation to the orifices, is the tubing that provides gas to the orifices (page 8, para 31). Nothing in the Applicant’s disclosure as originally filed that suggest tubes extend through the orifices of the textured surface. In fact, the orifices include a filter (page 8, para 31) and it is not clear how the tubes are positioned within the orifices in the presence of filter. 	Claims 12-15 are included in this rejection by virtue their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C.103 (a) as being unpatentable over Courtois et al. (cited in the IDS dated 9/28/2020; WO 2005/049784) (hereinafter “Courtois”) in view of Cox (cited in the IDS dated 9/28/2020; U.S. Patent No. 6,994,111), Fuller (US 6,130,080) and Hermsen et al. (cited in the IDS dated 9/28/2020; U.S. Patent No. 5,375,927) (hereinafter “Hermsen").
Regarding claims 1-4, Courtois discloses an apparatus comprising: 	 (a) a bioreactor vessel having an interior bounded by an inner surface (see Figure 1: bioreactor (1); page 5, lines 5-9); and  	a drive includes a motor driven platform (motorized plate; see p. 6, ll. 27-28) configured to move the bioreactor vessel so to induce traveling wave within the bioreactor vessel (see p. 4, lines 7-9; p. 6, lines 11-16).  	Courtois does not explicitly disclose wherein the bioreactor vessel is a hollow toroidal bioreactor vessel. Courtois discloses that the bioreactor preferably has a pillow shape but discloses that other shapes can be used, e.g. square, oval or round (see page 5, lines 17-21).  	Cox discloses an apparatus pertaining to fluid applications including reactor vessel processes that require a uniform, homogenous contact of various fluids with a medium. The apparatus includes a hollow toroidal vessel (see Figure 2). The toroidal vessel provides smaller internal volume and thereby reduces the medium needed to fill the bioreactor (col. 2, lines 9-12).  	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the bioreactor of Courtois with the hollow toroidal vessel of Cox. One of ordinary skill in the art would have been motivated to make the modification since Cox discloses that the toroidal shape allows medium conservation due to its smaller internal volume (col. 2, lines 9-12). Furthermore, such modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 	Modified Courtois does not explicitly disclose wherein at least a portion of the inner surface comprises a textured surface, wherein the textured surface is located on bottom or side-wall of the toroidal bioreactor vessel.  	Fuller discloses a vessel (FIGS. 1-4: roller bottle 1) having an interior bounded by an inner surface (FIGS. 3-4). The inner surface (5) having a texture surface (5). See col. 3, ll. 24-28 and 67; col. 4, ll. 1-2; FIGS. 3-4).  	In view of Fuller, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the interior surface including the bottom and/or side-wall of the bioreactor vessel of modified Courtois to have a textured surface as disclosed by Fuller for the purpose of increasing the cell growth surface area, as disclosed by Fuller.  	Modified Courtois does not disclose wherein the shape of the textured surface having a sinusoidal shape pattern. However, it would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the shape of the textured surface of modified Courtois to have a sinusoidal shape pattern, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art. Further, one would have been motivated to select the shape of a sinusoidal shape pattern for the purpose of providing desired cell growth surface area according to need (see MPEP 2144.04 IV.B.).   	Courtois discloses a motor driven platform, wherein the toroidal bioreactor vessel rests on the motor driven platform and a fluid is disposed within the interior of the toroidal bioreactor vessel (FIGS. 2 and 3; page 4, ll. 11-15). Courtois further discloses wherein the cultivation medium and cells are mixed and oxygenated due to an induced wave movement imparted to the bioreactor vessel (page 4, lines 7-9). Courtois further discloses the use of various mixing techniques including orbital shaker for mixing cell culture media in a container (see p. 7, lines 25-33 to p. 8, lines 1-27). 	Courtois does not explicitly disclose wherein the platform moves orbitally.  	 	 Hermsen pertains to a system for agitating liquid mixtures in a laboratory environment. Hermsen discloses an orbiting motorized platform mixer having reversing orbiting cycles. The platform of Hermsen provides a better mixing of viscous nonmeniscable liquids (col. 3, lines 47-53). 	In view of Hermsen, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the means for imparting orbital motion as disclosed by Hermsen with the apparatus of modified Courtois. One of ordinary skill in the art would have been motivated to make the modification because said modification would have resulted in a system having better mixing characteristics as disclosed by Hermsen (col. 3, lines 47-53). Further, because doing so would have resulted in nothing more than the simple substitution of one known mixing means for another as disclosed by Courtois (see p. 7, lines 25-33 to p. 8, lines 1-27). 	Furthermore, the limitation “operation of the drive moves the platform moves the platform moves the platform orbitally such that there is a resonant frequency traveling wave of the fluid orbiting in one direction in the interior of the toroidal bioreactor vessel when a particular orbital speed is imparted to the toroidal bioreactor vessel, and wherein the orbiting direction of the traveling wave of the fluid is parallel to a direction of periodic oscillation of the sinusoidal shape pattern of the textured surface” is directed to the manner of operating the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
Regarding claims 5 and 6, modified Courtois further discloses at least one tube coupled to at least a portion of the inner surface of the toroidal bioreactor vessel, wherein the at least one tube is configured for sparging gas into said toroidal bioreactor vessel (Courtois at FIGS. 1-2: tube 3; page 5, ll. 26-29). 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the tube of modified Courtois, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the tube for the purpose of providing desired gases and volume into the interior of the cell culture vessel (see MPEP § 2144.04 VI. B.).
Regarding claim 7, modified Courtois discloses the claimed invention except for the rearrangement of plurality of tubes to a side-wall of the hollow toroidal bioreactor vessel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the plurality of tubes on the side-wall of the bioreactor vessel of modified Courtois, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the plurality of tubes on the side-wall of the bioreactor vessel of modified Courtois for the purpose of sparging gases at the desired portion of the bioreactor vessel. MPEP § 2144.04 VI. C.
Regarding claim 9, the drive of modified Courtois is structurally the same as the instant drive and thus fully capable of moving the platform both orbitally and in a rocking motion. 
Regarding claim 10, the drive of modified Courtois is structurally the same as the instant drive and thus fully capable of moving the toroidal bioreactor vessel in a reciprocating motion to cause the fluid to orbit in a reversed direction. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799